Title: Note on a Pamphlet Defending the Walpole Grant, 7 January 1774
From: 
To: 

The pamphlet, dated January 7, 1774, and signed “A.B.,” is entitled Considerations on the Agreement of the Lords Commissioners of His Majesty’s Treasury, with the Honourable Thomas Walpole and His Associates, for Lands upon the River Ohio, in North America. In a Letter to a Member of Parliament (London, 1774). Paul Leicester Ford believed that Franklin was the author, on two grounds: first, the pseudonym was one that he frequently used; second, the copy that is now in the New York Public Library has manuscript corrections, in his hand, “such as an author alone would make.” The first reason is not persuasive, for Franklin had no copyright on “A.B.” The second is no reason at all: the changes are not in Franklin’s hand and give no hint of authorship; they merely correct digits or typographical errors. The pamphlet contains much the same argument about the grant, furthermore, as that in the draft submitted to Franklin for his letter of resignation from the Walpole Company. The draft was the work of Samuel Wharton, we believe, and so was the pamphlet.